Citation Nr: 1110757	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, to include as secondary to service-connected low back strain with degenerative disc disease.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected low back strain with degenerative disc disease.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In September 2010, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues involving an increased rating for the Veteran's back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

In December 2010, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with respect to the issues of service connection for a bilateral foot disability and fibromyalgia.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for bilateral foot disability, to include as secondary to service-connected low back strain with degenerative disc disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).

2.  The criteria for withdrawal of the appeal for service connection for fibromyalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence received at the Board in December 2010 the Veteran wrote, "please accept this as a waiver of all issues of this appeal, except TDIU and lower back issues."  This writing serves to withdraw the issues of service connection for a bilateral foot disability and fibromyalgia.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues, and dismissal is warranted.
ORDER

The appeal for bilateral foot disability, to include as secondary to service-connected low back strain with degenerative disc disease is dismissed.

The appeal for service connection for fibromyalgia is dismissed.  


REMAND

The Veteran claims entitlement to an increased rating for his service-connected low back disability and entitlement to TDIU.  Presently, his service-connected disabilities are low back strain with degenerative disc disease at a 20 percent rating, and chronic tonsillitis at a noncompensable (0%) rating.  His combined service-connected disability rating is 20 percent.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The Board is not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Instead, it must remand the case so that the claim can be considered by VA's Director of Compensation and Pension.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The most recent VA Compensation and Pension examination of the Veteran was conducted in January 2010.  The Agency of Original Jurisdiction (AOJ) has not reviewed this evidence, adjudicated the issues of entitlement to an increased rating for a low back disability and TDIU on appeal in light of this evidence, nor issued the Veteran a Supplemental Statement of the Case (SSOC).  This must be done.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Readjudicate the Veteran's claim for an increased disability rating for his service-connected low back strain with degenerative disc disease, and TDIU with particular attention to the evidence placed in the record subsequent to the October 2008 SSOC, including the January 2010 VA examination report.  

2.  If the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a) after adjudication of the increased rating claim, the agency of original jurisdiction should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

3.  If any benefit on appeal remains denied, a SSOC should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Leonard Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


